Cite as 2014 Ark. App. 628



                   ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-14-352

KATHLEEN F.'WHITE                               opinion Delivered:   November 5, 2014
                              APPELLANT
                                                APPEAL FROM THE GARLAND COUNTY
V.                                              CIRCUIT COURT
                                                lNo. DR-2012-i20 IIII
RRIAN WHITE
                                  APPELLEE      HONORABLE LYNN WILLIAMS, JUDGE

                                                DISMISSED



                            \VAYMOND M. BROVN,Judge

       Appellant Kathleen White appeals from the circuit court's December 30, 2013

divorce decree granting appellee Brian White's complaint lor divorce. On appeal'

appellant argues that the circuit court (1) abused its discretion      in denying her claim   for

alimony and (2) erred by failing to divide the properry and retirement benefits of the

parries in an equitable manner.'W'e dismiss the appeal forlack of a final, appealable order'

       Rule 2(a)(1) of the Rules ofAppellate Procedure-Civil provides that an appeal may
                                                                           'Whether an order is
be taken from a final judgment or decree entered by the trial court.

final and appealable is a matter going to our jurisdiction;jurisdiction is an issue that we are

obligared   to   raise on our own motio.r.1 For a judgment     to be final, it must   dismiss the


parries from the court, discharge them from the action,        or conclude their rights to the



1
 Dobbs u. Dobbs, 99 Ark. App. 156, 1.57, 258 S.W.3d 414, 41.5 (2007) (citing Capitol Life
& Acc. Ins. Co. u. Phelps,72 Ark. App. 464, 37 s.w.3d 6e2 Qa}D).
                                        Cite as 2014 Ark. App. 628


subject matrer           in controve.sy.' Thus, the order must put the trial court's directive into

execurion, ending the litigation or a separable branch of it.3 An order is not final when it

adjudicates fewer than all the claims             or the rights and liabilities of fewer than all           the

parties.r When the order appealed from is not final, this court           will not decide the merits of

the appeal.s

           In Nix u. Nix, this court quoted a section of a divorce decree from                      Wadley   u.


Wadley, which stated the following:

           (Jnless orherwise specified herein, the parties shall have sixry (60) days from entry
           of this DECREE OF DIVORCE ro agree upon a disposition of the remaining
           irems of marital properry. Any properry division not agreed upon within the sixry
           (60) days shall be sold by public auction, with the parties responsible for hiring an
           aucrioneer and adverrising said sale. Any and all proceeds from the sale of the
           properry, after the costs of the auctioneer and advertising shall be equally divided
           between che parties.6

The       decre e   in   Wadley hzd been deemed not final "because rhe relief granted was              in   part


conditioned upon the acrions of the parties, and the record did not show what actions the

parries had taken            with   respect   to the disposition of the remaining items of             marital


properry."T


,Colley v. Colley,2014 Ark. App. 1.94,              et1-2 (citing   Roberts   u.   Roberts, T0   Ark. App.94,
14 S.W.3d s2e (2000)).

3
    1d.,2014 Ark. App. 1.94, at 2.

a Careku. Carek,2011             Ark. hpp.770, at2 (cittngFarrellu, Farrell,359 Ark. 1,193 S.W'3d
734 (2004)).

5   Ni, u. Nix,2074 Ark. App. 1.62, at 1 (citing Wadlel, u. Wadley,2010 Ark. App' 733)'
6
    Id. ZOt4 Ark. App. 162, at 2 (quoting Wadley u. Wadley,2010 Ark. App' 733, ar 2)'
7
    Id.
                                  Cite as 2014 Ark. App. 628


         In Nir, the divorce     decree at issue stated "[t]he parties shall have thirry days to

reach an agreement regarding the division of marital personal property listed       in Schedule

C, otherwise the properry shall be sold at private auction." This court held there that the

decree left several matters undecided between the parties, specifically noting that "whether

they will reach an agreement regarding the remaining personal property; and whether they

will   agree on a date, place, and terms of sale for a private auction" were left undecided.

         In the instant case, paragraph six of the divorce decree provides in pertinent part:

         The parties own a home at 4823 Park Avenue, Hot Springs, Arkansas as tenants by
         the enrirery. The said residence shall be sold, at public auction, to the highest
         bidder. The proceeds of the sale shall be first applied to the costs of sale, then to
         satisfli the indebtedness to Chase Financial. Any remaining net proceeds of the sale
         shall be divided equally berween the Plaintiff and Defendant. The sale of the
         residence shall occur within thirry (30) days of entry of the Decree of Divorce.

Paragraph nine states that:

         The parties shall have thirry (30) days to divide the personal properry located in the
         mariral home. All properry not agreed to be divided by the pafiies shall be
         auctioned by the Garland Counry Circuit Clerk within ninery (90) days of this
         Decree and the proceeds equally divided between parties.

         As a general rule, a conditional judgment, order, or decree, the finaliry of which

depends on certain contingencies that may             or may not occur, is not a final order for

purposes    of   appeal.8 As   in Nir and Wadley, the relief granted in the divorce       decree


presently before this court was,       in part, conditioned upon the agreement       and future

actions of the parties that may or may not occur. Thus, there is no final, appealable order.

         Appeal dismissed.


8 Wadley u. Wadley,2010 Ark. App. 733, at 2 (citing Mid-State Homes, Inc. v. Beuerly, 20
Ark. App. 21,3,727 S.W.2d 1,42 (1,987)).


                                                  J
                     Cite as 2014 Ark. App. 628


WuIrnRx-gR and HIxsoN,lJ., agree.




                                    4